Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in response to the application filed 11/21/2019.
2.  Claims 1-6 have been examined and are pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims appear to define the metes and bounds of an invention without claiming associated computer hardware required for execution.  Correction is required.

Allowable Subject Matter
4.  Claims 1-4 would be allowable if rewritten or amended to overcome the rejection set forth in this Office action.
5.  Claims 5-6 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S Publication No. 2021/0357555 discloses design optimization and/or performance prediction of a material system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andy Ho whose telephone number is (571) 272-3762.  A voice mail service is also available for this number.  The examiner can normally be reached on Monday – Friday, 8:30 am – 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hyung Sough can be reached on (571) 272-6799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIM) system. Status information for published applications may be obtained from either Private PAIR or' Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Any response to this action should be mailed to:
Commissioner for Patents 
P.O Box 1450
Alexandria, VA 22313-1450
	Or fax to:
AFTER-FINAL faxes must be signed and sent to (571) 273 - 8300.
OFFICAL faxes must be signed and sent to (571) 273 - 8300.
NON OFFICAL faxes should not be signed, please send to (571) 273 – 3762

/Andy Ho/
Primary Examiner
Art Unit 2194